

EXHIBIT 10.1
Execution Version




ELEMENT SOLUTIONS INC


$800,000,000 3.875% Senior Notes Due 2028






PURCHASE AGREEMENT
August 4, 2020
Credit Suisse Securities (USA) LLC
As Representative of the several
Initial Purchasers named in Schedule I attached hereto
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Ladies and Gentlemen:
Element Solutions Inc, a Delaware corporation (the “Company”), proposes, upon
the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to Credit Suisse Securities (USA) LLC (“Credit Suisse”) and the
other several initial purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom Credit Suisse is acting as representative (in such
capacity, the “Representative”), $800 million in aggregate principal amount of
its 3.875% Senior Notes due 2028 (the “Notes”). The Notes will have terms and
provisions that are summarized in the Pricing Disclosure Package (as defined
below) and Offering Circular (as defined below), and are to be issued pursuant
to an Indenture (the “Indenture”) dated as of the Closing Date (as defined
below) to be entered into among the Company, the Guarantors (as defined below)
and Computershare Trust Company, N.A., as trustee (the “Trustee”). The Company’s
obligations under the Notes, including the due and punctual payment of interest
on the Notes, will be irrevocably and unconditionally guaranteed (the
“Guarantees”) by the guarantors listed in Schedule II hereto (together, the
“Guarantors”). As used herein, the term “Notes” shall include the Guarantees,
unless the context otherwise requires. This Agreement is to confirm the
agreement concerning the purchase of the Notes from the Company by the Initial
Purchasers.
The proceeds from this offering will be used to pay related fees and expenses
and to pay repurchase amounts with respect to the redemption (the “Redemption”)
of $800 million in aggregate principal amount of the Company’s 5.875% Senior
Notes due 2025 (the “2025 Notes”), as described under the caption “Use of
Proceeds” in the Pricing Disclosure Package (as defined herein), subject to the
terms and conditions set forth in the related conditional notice of redemption
which the Company has caused to be prepared and furnished in connection with the
Redemption, in accordance with the terms of the indenture governing the 2025
Notes (the “2025 Notes Indenture”).
The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Notes as follows:
1.Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to Section
4(a)(2) under the Securities Act. The Company and the Guarantors have prepared a
preliminary offering circular, dated August 4, 2020 (the “Preliminary Offering
Circular”), a pricing term sheet substantially in the form attached hereto as
Schedule III (the “Pricing Term Sheet”) setting forth the terms of the
1
|

--------------------------------------------------------------------------------



Notes omitted from the Preliminary Offering Circular and certain other
information and an offering circular, dated August 4, 2020 (the “Offering
Circular”), setting forth information regarding the Company, the Guarantors, the
Notes and the Guarantees. The Preliminary Offering Circular, as supplemented and
amended as of the Applicable Time (as defined below), together with the Pricing
Term Sheet and any of the documents listed on Schedule IV(A) hereto are
collectively referred to as the “Pricing Disclosure Package”. The Company and
the Guarantors hereby confirm that they have authorized the use of the Pricing
Disclosure Package and the Offering Circular in connection with the offering and
resale of the Notes by the Initial Purchasers. “Applicable Time” means 4.45 p.m.
(New York City time) on the date of this Agreement.
Any reference to the Preliminary Offering Circular, the Pricing Disclosure
Package or the Offering Circular shall be deemed to refer to and include the
Company’s Annual Report on Form 10-K for the year ended December 31, 2019 and
all subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of the Preliminary Offering Circular, the Pricing
Disclosure Package or the Offering Circular, as the case may be. Any reference
to the Preliminary Offering Circular, Pricing Disclosure Package or the Offering
Circular, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Circular, Pricing Disclosure Package or the Offering
Circular, as the case may be, and prior to such specified date. All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Circular, Pricing Disclosure Package or the Offering Circular, as the
case may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports”. For the avoidance of doubt, Exchange Act Reports shall
not include any Current Reports on Form 8-K (or portions thereof) that are
“furnished” to but not “filed” with the Commission.
You have advised the Company that you will offer and resell (the “Exempt
Resales”) to subsequent purchasers (the “Subsequent Purchasers”) the Notes
purchased by you hereunder on the terms set forth in each of the Pricing
Disclosure Package and the Offering Circular, as amended or supplemented, solely
to (i) persons whom you reasonably believe to be “qualified institutional
buyers” (“QIBs”) as defined in Rule 144A (“Rule 144A”) under the Securities Act,
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. As used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers”.
2.Representations, Warranties and Agreements of the Company and the Guarantors.
The Company and each of the Guarantors, jointly and severally, represent,
warrant and agree as follows:
(a)When the Notes and Guarantees are issued and delivered pursuant to this
Agreement, such Notes and Guarantees will not be of the same class (within the
meaning of Rule 144A) as securities of the Company or the Guarantors that are
listed on a national securities exchange registered under Section 6 of the
Exchange Act or that are quoted in a United States automated inter-dealer
quotation system.
(b)Assuming the accuracy of your representations and warranties in Section 3(b),
the purchase and resale of the Notes pursuant hereto (including pursuant to the
Exempt Resales) are exempt from the registration requirements of the Securities
Act.
(c)No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) (each, a “General Solicitation”) was used
by the Company, the Guarantors, any of their respective affiliates or any of
their respective representatives (other than you and the other Initial
Purchasers, as to whom the Company and the Guarantors make no representation) in
connection with the offer and sale of the Notes.
2





--------------------------------------------------------------------------------



(d)No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company, the Guarantors or any of their
respective representatives (other than you and the other Initial Purchasers, as
to whom the Company and the Guarantors make no representation) with respect to
Notes sold outside the United States to Non-U.S. Persons, and the Company, any
affiliate of the Company and any person acting on its or their behalf (other
than you and the other Initial Purchasers, as to whom the Company and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902 under the Securities Act.
(e)Each of the Preliminary Offering Circular, the Pricing Disclosure Package and
the Offering Circular, each as of (x) its respective date (or in the case of the
Pricing Disclosure Package, as of the Applicable Time) and (y) the Closing Date,
contains all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act if the Company were not subject to Section
13 or 15(d) of the Exchange Act.
(f)None of the Company, any Guarantor nor any other person acting on behalf of
the Company or any Guarantor has sold or issued any securities that would be
integrated with the offering of the Notes contemplated by this Agreement
pursuant to the Securities Act or the rules and regulations thereunder.
(g)The Preliminary Offering Circular, the Pricing Disclosure Package and the
Offering Circular have been prepared by the Company and the Guarantors for use
by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing or suspending the use of the Preliminary Offering Circular,
the Pricing Disclosure Package or the Offering Circular, or any order asserting
that the transactions contemplated by this Agreement are subject to the
registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors is contemplated.
(h)The Offering Circular will not, as of its date or as of the Closing Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Offering
Circular in reliance upon and in conformity with written information furnished
to the Company through the Representative by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).
(i)The Pricing Disclosure Package did not, as of the Applicable Time, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).
(j)The Company has not made any offer to sell or solicitation of an offer to buy
the Notes that would constitute a “free writing prospectus” (if the offering of
the Notes was made pursuant to a registered offering under the Securities Act),
as defined in Rule 433 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representative; any such Free
Writing Offering Document the use of which has been previously consented to by
the Initial Purchasers is listed on Schedule IV.
(k)Each Free Writing Offering Document listed in Schedule IV hereto, when taken
together with the Pricing Disclosure Package, did not, as of the Applicable
Time, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule IV hereto in
reliance upon and in conformity with written information furnished to the
Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in Section
8(e).
3





--------------------------------------------------------------------------------



(l)The Exchange Act Reports, when they were (and to the extent they are
incorporated by reference into the Preliminary Offering Circular and Offering
Circular are) filed with the Commission, conformed (and to the extent they are
incorporated by reference into the Offering Circular will conform) in all
material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder. The Exchange Act
Reports did not (and to the extent they are incorporated by reference into the
Offering Circular will not, when filed with the Commission) contain an untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
(m)Each of the Company, the Guarantors and their respective subsidiaries has
been duly organized, is validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of their respective
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation or other business entity in each jurisdiction
in which its ownership or lease of property or the conduct of its businesses
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties or business
of the Company and its subsidiaries taken as a whole (a “Material Adverse
Effect”). Each of the Company, the Guarantors and their respective subsidiaries
has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Schedule V hereto.
(n)The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Circular, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable, conform to the description thereof
contained or incorporated by reference in the Pricing Disclosure Package and
Offering Circular and were issued in compliance with federal and state
securities laws and not in violation of any preemptive right, resale right,
right of first refusal or similar right. All of the Company’s options and other
rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued, conform to the
description therefor contained or incorporated by reference in the Pricing
Disclosure Package and Offering Circular and were issued in compliance with
federal and state securities laws. All of the issued shares of capital stock or
other ownership interest of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except as described in the Pricing Disclosure
Package and the Offering Circular and except for such liens, encumbrances,
equities or claims as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(o)The Company and each of the Guarantors has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform their respective obligations under the Indenture.
The Indenture has been duly and validly authorized by the Company and the
Guarantors, and upon its execution and delivery and, assuming due authorization,
execution and delivery by the Trustee, will constitute the valid and binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). Assuming the accuracy of the
representation and warranties of the Initial Purchasers contained in Section
3(b) and their compliance with all of their covenants therein, no qualification
of the Indenture under the Trust Indenture Act of 1939 (the “Trust Indenture
Act”) is required in connection with the offer and sale of the Notes
contemplated hereby or in connection with the Exempt Resales. The Indenture will
conform in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Offering Circular.
(p)The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes
4





--------------------------------------------------------------------------------



by the Trustee, upon delivery to the Initial Purchasers against payment therefor
in accordance with the terms hereof, will be validly issued and delivered and
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The Notes will conform in all material respects
to the description thereof in each of the Pricing Disclosure Package and the
Offering Circular.
(q)Each Guarantor has all requisite corporate, partnership or limited liability
company power and authority, as applicable, to execute, issue and perform its
obligations under the Guarantees. The Guarantees have been duly and validly
authorized by the Guarantors and when the Indenture is duly executed and
delivered by the Guarantors in accordance with its terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Circular.
(r)The Company and the Guarantors have all requisite corporate, partnership or
limited liability company power, as applicable, to execute, deliver and perform
their respective obligations under this Agreement. This Agreement has been duly
and validly authorized, executed and delivered by the Company and the
Guarantors.
(s)The issue and sale of the Notes and the Guarantees, the execution, delivery
and performance by the Company and the Guarantors of the Notes, the Guarantees,
the Indenture and this Agreement, the application of the proceeds from the sale
of the Notes as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Circular and the consummation of the
transactions contemplated hereby and thereby, will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, impose any
lien, charge or encumbrance upon any property or assets of the Company, the
Guarantors or their respective subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company, the Guarantors or their respective
subsidiaries is a party or by which the Company, the Guarantors or their
respective subsidiaries is bound or to which any of the property or assets of
the Company, the Guarantors or their respective subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws (or similar
organizational documents) of the Company, the Guarantors or their respective
subsidiaries, or (iii) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company, the Guarantors or their respective
subsidiaries or any of their properties or assets, except, with respect to
clauses (i) and (iii), conflicts, violations, breaches, liens, charges or
encumbrances that would not reasonably be expected to have a Material Adverse
Effect; subject to, in the case of the foregoing clause (i), the receipt of any
consents, approvals, authorizations, orders, registrations, filings or
qualifications which shall have been obtained or made prior to the Closing Date.
(t)No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over the Company, the Guarantors or any of their respective subsidiaries or any
of their properties or assets is required for the issue and sale of the Notes
and the Guarantees, the execution, delivery and performance by the Company and
the Guarantors of the Notes, the Guarantees, the Indenture and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Circular and the consummation of the transactions contemplated hereby, except
for such consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under applicable state or foreign securities
or Blue Sky laws in connection with the purchase and distribution of the Notes
by the Initial Purchasers.
5





--------------------------------------------------------------------------------



(u)The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Circular present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved, except as otherwise stated therein; and the
other financial information of the Company included or incorporated by reference
in the Pricing Disclosure Package and the Offering Circular has been derived
from the accounting records of the Company and its consolidated subsidiaries and
presents fairly in all material respects the information shown thereby. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular fairly present the information called for in all material respects and
have been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.
(v)PricewaterhouseCoopers LLP (“PwC”), who have certified certain financial
statements of the Company, whose reports appear in the Pricing Disclosure
Package and the Offering Circular or are incorporated by reference therein and
who have delivered an initial letter as referred to in Section 7(f) hereof, are
independent registered public accountants with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board.
(w)The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) of the Exchange Act) that complies
with the requirements of the Exchange Act and that has been designed by, or
under the supervision of, the Company’s principal executive and principal
financial officers, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States. The Company maintains internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of the Company’s financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets, (iii) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization, (iv) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Pricing Disclosure Package and the Offering Circular fairly present the
information called for in all material respects and are prepared in accordance
with the Commission's rules and guidelines applicable thereto. As of the date of
the most recent balance sheet of the Company and its consolidated subsidiaries
reviewed or audited by PwC and the audit committee of the board of directors of
the Company, there were no material weaknesses in the Company’s internal
controls.
(x)(i) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Company and its subsidiaries in the reports they file or submit
under the Exchange Act is accumulated and communicated to management of the
Company and its subsidiaries, including their respective principal executive
officers and principal financial officers, as appropriate, to allow timely
decisions regarding required disclosure to be made, and (iii) such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.
(y)Since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by PwC, (i) the Company has not
been advised of or become aware of (A) any significant deficiencies in the
design or operation of internal controls, that would materially adversely affect
the ability of the Company or any of its subsidiaries to record, process,
summarize and report financial data, or any material weaknesses in internal
controls, and (B) fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Company and each of its subsidiaries; and (ii) there have been no significant
adverse changes in internal controls or in other factors that would
significantly
6





--------------------------------------------------------------------------------



adversely affect internal controls, including any corrective actions with regard
to significant deficiencies and material weaknesses.
(z)There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.
(aa) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular (exclusive of any amendment or supplement thereto), except as disclosed
in the Pricing Disclosure Package and the Offering Circular, neither the
Company, the Guarantors nor any of their respective subsidiaries has (i)
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or court or governmental action, order or decree, (ii)
issued or granted any securities other than equity securities granted under
employee benefit plans or other compensation arrangements, (iii) incurred any
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business, (iv) entered
into any transaction not in the ordinary course of business, and/or (v) declared
or paid any dividend on its capital stock, and since such date, there has not
been any change in the capital stock, partnership or limited liability company
interests, as applicable, or long-term debt or short-term debt of the Company,
the Guarantors or any of their respective subsidiaries or any adverse change, or
any development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management or business of the Company and its subsidiaries, taken as
a whole, in each case except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(bb) The Company, the Guarantors and each of their respective subsidiaries has
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which are, individually
or in the aggregate, material to the business of the Company, the Guarantors and
each of their respective subsidiaries, taken as a whole, in each case free and
clear of all liens, encumbrances and defects, except such liens, encumbrances
and defects as are described in the Pricing Disclosure Package and the Offering
Circular and such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company, the Guarantors or any of their respective subsidiaries.
All assets held under lease by the Company, the Guarantors or any of their
subsidiaries which are, individually or in the aggregate, material to the
business of the Company, the Guarantors and each of their respective
subsidiaries, taken as a whole, are held by them under valid, subsisting and
enforceable leases, with such exceptions as do not materially interfere with the
use made and proposed to be made of such assets by the Company, the Guarantors
or any of their respective subsidiaries.
(cc) The Company and each of its subsidiaries have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are required under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package and the Offering Circular,
except for any of the foregoing that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company and each of its
subsidiaries have fulfilled and performed all of its obligations with respect to
the Permits, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder or any such Permits, except for any of
the foregoing that would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received notice of
any revocation or modification of any material Permits or has any reason to
believe that any material Permits will not be renewed in the ordinary course.
(dd) Except as described in the Pricing Disclosure Package and in the Offering
Circular, the Company and each of its subsidiaries own all right, title, and
interest in or otherwise possess adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations
and applications, service mark registrations and applications, domain names,
mask works, copyright registrations and applications, licenses, know-how,
software, systems and technology (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems, designs or
procedures) (collectively, “Intellectual
7





--------------------------------------------------------------------------------



Property”) required for, used or held for use in, or otherwise exploited in
connection with, the conduct of their respective businesses and have no reason
to believe that the conduct of their respective businesses is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property of
any third-party, and have not received any notice of any such claim except for
any of the foregoing that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
the Pricing Disclosure Package and the Offering Circular, (i) no action, suit,
claim, or other proceeding is pending, or to the Company’s and each Guarantor’s
knowledge, is threatened, alleging that the Company nor any of its subsidiaries
is infringing, misappropriating, diluting, or otherwise violating the
Intellectual Property of any third party, (ii) to the Company’s and each
Guarantor’s knowledge, no third party is infringing, misappropriating, diluting,
or otherwise violating the Company’s or any of its subsidiaries’ Intellectual
Property, (iii) no action, suit, claim, or other proceeding is pending, or to
the Company’s and each Guarantor’s knowledge, is threatened, challenging the
validity, enforceability, scope, registration, ownership or use of any
Intellectual Property of the Company or any of its subsidiaries (with the
exception of office actions in connection with applications for the registration
or issuance of such Intellectual Property), and the Company is unaware of any
facts which form a reasonable basis for any such claim, except in each case as
would not reasonably be expected to result individually or in the aggregate in a
Material Adverse Effect.
(ee) Except as described in the Pricing Disclosure Package and the Offering
Circular, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries are a party or of which any property or
assets of the Company or any of its subsidiaries is the subject that would, in
the aggregate, reasonably be expected to have a Material Adverse Effect. To the
Company’s and each Guarantor’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.
(ff) Neither the Company nor any of its subsidiaries (i) is in violation of its
charter or by-laws (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
it is a party or by which it is bound or to which any of its properties or
assets is subject, or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets or has failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of its property or to the conduct of its business, except in
the case of clauses (ii) and (iii), to the extent any such conflict, breach,
violation or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(gg) The Company and each of its subsidiaries (i) are, and at all times prior
hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation, export
or importation of, distribution in commerce of, exposure to, treatment,
discharge, disposal or release of chemical substances or mixtures, hazardous or
toxic substances, biocides, pesticides, food contact chemicals, wastes,
pollutants or contaminants (“Environmental Laws”) applicable to such entity,
which compliance includes, without limitation, obtaining, maintaining and
complying with all permits, registrations, labeling requirements, authorizations
and approvals required by Environmental Laws to conduct their respective
businesses, and (ii) have not received notice or otherwise have knowledge of any
actual or alleged violation of Environmental Laws, or of any actual or potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of clause (i) or (ii) where such non-compliance, violation,
liability, or other obligation would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as described in the Pricing
Disclosure Package and the Offering Circular, (x) there are no proceedings that
are pending, or known to be contemplated, against the Company or any of its
subsidiaries under Environmental Laws in which a governmental authority is also
a party, other than such proceedings which would not reasonably be expected to
result individually or in the aggregate in a Material Adverse Effect, (y) the
Company, the Guarantors and their respective subsidiaries are not aware of any
issues regarding compliance with Environmental Laws, including any pending or
proposed Environmental Laws, or liabilities or other obligations under
Environmental
8





--------------------------------------------------------------------------------



Laws or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a Material Adverse
Effect, and (z) none of the Company, the Guarantors and their respective
subsidiaries anticipates material capital expenditures relating to Environmental
Laws.
(hh) The Company, the Guarantors and each of their respective subsidiaries have
filed all federal, state, local and foreign tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due, except where such failure to file or pay would not reasonably be
expected to have a Material Adverse Effect, and no tax deficiency has been
determined adversely to the Company, the Guarantors or any of their respective
subsidiaries, nor do the Company or any Guarantor have any knowledge of any tax
deficiencies that have been, or would reasonably be expected to be asserted
against the Company, the Guarantors and each of their respective subsidiaries,
that would, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(ii) Neither the Company, the Guarantors nor any of their respective
subsidiaries is, and after giving effect to the offer and sale of the Notes and
the application of the proceeds therefrom as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Offering Circular will be, (i)
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and the rules and regulations of the Commission
thereunder, or (ii) a “business development company” (as defined in Section
2(a)(48) of the Investment Company Act).
(jj) The Company, the Guarantors and their respective affiliates have not taken,
directly or indirectly, any action designed to or that has constituted or that
would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.
(kk) Except with respect to any matter disclosed in any public filing by the
Company with the Commission prior to the date hereof and which matter is not
material, neither the Company nor any of its subsidiaries, nor, to the knowledge
of the Company or the Guarantors, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company, the Guarantors
or any of their respective subsidiaries, has in the course of its actions for,
or on behalf of the Company, the Guarantors or any of their respective
subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official, “foreign official” (as defined in the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”)) or employee from corporate funds; (iii) violated or
is in violation of any provision of the FCPA, U.K. Bribery Act 2010, as amended,
or any other applicable anti-bribery statute or regulation; or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any domestic government official, foreign official or employee; and the Company
and its subsidiaries and, to the knowledge of the Company or the Guarantors, the
Company’s affiliates have conducted their respective businesses in compliance
with the FCPA, U.K. Bribery Act 2010, and all other applicable anti-bribery
statutes and regulations, and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith to the extent required in each relevant
jurisdiction.
(ll) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or the
Guarantors, threatened.
(mm) (i) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company or the Guarantors, any director, officer, agent or employee of
the Company or any of its subsidiaries (A) is currently subject to or the target
of any sanctions administered or enforced by the Office of Foreign Assets
Control of the U.S.
9





--------------------------------------------------------------------------------



Treasury Department, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority administered by the United States, European Union, United Kingdom,
Switzerland or the United Nations (collectively, “Sanctions”); or (B) is
located, organized or resident in a country that is the subject of Sanctions
(including, without limitation, Crimea, Cuba, Iran, North Korea and Syria); (ii)
the Company and the Guarantors will not directly or indirectly use the proceeds
of the offering, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity, for the
purpose of financing the activities of any person, or in any country or
territory, that currently is the subject or target of Sanctions or in any other
manner by the Company or any of its subsidiaries or, to the knowledge of the
Company or the Guarantors, by any other person that will result in a violation
by any person (including any person participating in the transaction whether as
an underwriter, advisor, investor or otherwise) of Sanctions; and (iii) the
Company, the Guarantors and their respective subsidiaries have not knowingly
engaged in for the past five years, are not now knowingly engaged in, and will
not engage in, any dealings or transactions with any individual or entity, or in
any country or territory, that at the time of the dealing or transaction is or
was the subject or target of Sanctions or in violation of such Sanctions.
(nn) The sections entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations – Critical Accounting Policies” set forth or
incorporated by reference in the Preliminary Offering Circular contained in the
Pricing Disclosure Package and the Offering Circular accurately and fully
describes in all material respects (i) the accounting policies that the Company
believes are the most important in the portrayal of the Company’s financial
condition and results of operations and that require management’s most
difficult, subjective or complex judgments (“Critical Accounting Policies”);
(ii) the judgments and uncertainties affecting the application of Critical
Accounting Policies; and (iii) the likelihood that materially different amounts
would be reported under different conditions or using different assumptions and
an explanation thereof.
(oo) There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(10) of
Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Circular. The statements made in the Pricing Disclosure Package
and the Offering Circular, insofar as they purport to constitute summaries of
the terms of the contracts and other documents that are so described, constitute
accurate summaries of the terms of such contracts and documents in all material
respects. Neither the Company, the Guarantors nor any of their respective
subsidiaries has any knowledge that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.
(pp) No relationship, direct or indirect, that would be required to be described
in a registration statement of the Company pursuant to Item 404 of Regulation
S-K, exists between or among the Company or any Guarantor and their respective
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any Guarantor and their respective
subsidiaries, on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Circular.
(qq) No labor disturbance by or dispute with the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company or any Guarantor,
is imminent that would reasonably be expected to have a Material Adverse Effect.
(rr) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.
(ss) The Company, the Guarantors and each of their respective subsidiaries
carry, or are covered by, insurance from insurers of recognized financial
responsibility in such amounts and covering such risks as the Company and each
Guarantor believes, is adequate for the conduct of their respective businesses
and the value of their respective properties and as, to the Company’s or any
Guarantor’s knowledge, is customary for companies engaged in similar businesses
in similar industries. All policies of insurance of the Company, the Guarantors
and their respective subsidiaries are in full force and effect; the Company, the
Guarantors and each of their respective
10





--------------------------------------------------------------------------------



subsidiaries are in compliance with the terms of such policies in all material
respects; and neither the Company, the Guarantors nor any of their respective
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance. There are no claims by the Company, the
Guarantors or any of their respective subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and neither the Company, the Guarantors
nor any such subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not reasonably be expected to have a Material
Adverse Effect.
(tt) The Company has not taken any action or omitted to take any action (such as
issuing any press release relating to any Notes without an appropriate legend)
which may result in the loss by any of the Initial Purchasers of the ability to
rely on any stabilization safe harbor provided by the Financial Services
Authority under the Financial Services and Markets Act 2000 (the “FSMA”).
(uu) (i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance with its
terms and with the requirements of all applicable statutes, rules and
regulations including ERISA and the Code; (ii) no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any Plan excluding transactions effected pursuant to a statutory
or administrative exemption; (iii) with respect to each Plan subject to Title IV
of ERISA (A) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, (B) no “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA or Section 412
of the Code), whether or not waived, has occurred or is reasonably expected to
occur, (C) the fair market value of the assets under each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan), and (D) neither the Company or any member
of its Controlled Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification, except in the case of clauses (i) through (iv) as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(vv) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interests,
from repaying to the Company, any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company, or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Offering Circular.
(ww) The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Offering Circular are based
on or derived from sources that the Company believes to be reliable in all
material respects.
(xx) Except as described in the Pricing Disclosure Package and the Offering
Circular, there are no contracts, agreements or understandings between the
Company, any Guarantor and any person granting such person the right to require
the Company or any Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or any Guarantor
owned or to be owned by such person or to require the Company or any Guarantor
to include such securities in any securities being registered pursuant to any
other registration statement filed by the Company or any Guarantor under the
Securities Act.
11





--------------------------------------------------------------------------------



(yy) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than in connection with this
Agreement or the financing transactions described in the Offering Circular) that
would give rise to a valid claim against any of them or the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.
(zz) Neither the Company nor any of its subsidiaries is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which would reasonably be expected to have a Material
Adverse Effect.
(aaa) The statements set forth or incorporated by reference in each of the
Pricing Disclosure Package and the Offering Circular under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes and the Guarantees and under the captions “Certain Material
U.S. Federal Income Tax Considerations,” “Business—Environmental Regulations”
and “Description of Other Indebtedness”, insofar as they purport to summarize
the provisions of the laws and documents referred to therein, are accurate
summaries in all material respects.
(bbb) Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company, the Guarantors and their respective subsidiaries’ computer
and information technology equipment hardware, software, websites, systems and
networks (collectively, “IT Systems”) are adequate for, and operate and perform
in all respects as required in connection with, the operation of their business
as currently conducted. The Company, the Guarantors and their respective
subsidiaries have implemented and maintained commercially reasonable controls,
policies, procedures and safeguards to protect their material confidential
information and the integrity, security, continuous operation and redundancy of
the IT Systems and data used in connection with their businesses. There has been
no security breach of, or other unauthorized access to or compromise of the IT
Systems or such data, except for those that would not reasonably be expected to
result in a Material Adverse Effect or have been remedied without material cost
or liability or the duty to notify any persons or entities, nor any incidents
that are currently under internal review or investigations, except for those
that would not reasonably be expected to result in a Material Adverse Effect.
Any certificate signed by any officer of the Company, or a Guarantor and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company, or such Guarantor, jointly and severally, as to matters
covered thereby, to each Initial Purchaser.
3.Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.
(a)The Company hereby agrees on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Company and the Guarantors herein contained and subject to all
the terms and conditions set forth herein, each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price
equal to 99.0% of the principal amount thereof, of the total principal amount of
Notes set forth opposite the name of such Initial Purchaser in Schedule I
hereto. The Company shall not be obligated to deliver any of the securities to
be delivered hereunder except upon payment for all of the securities to be
purchased as provided herein.
(b)Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company and the Guarantors,
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exemption from registration under the Securities Act; (iii) in
12





--------------------------------------------------------------------------------



connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package; and (iv) will not offer or sell the Notes, nor has offered
or sold the Notes or otherwise engaged in, any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) and will not engage in any directed selling efforts within the meaning of
Rule 902 under the Securities Act, in connection with the offering of the Notes.
The Initial Purchasers have advised the Company that they will offer the Notes
to Eligible Purchasers at a price initially equal to 100.0% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance of the
Notes. Such price to Eligible Purchasers may be changed by the Initial
Purchasers at any time without notice.
(c)The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering Circular,
the Pricing Disclosure Package, the Offering Circular, (ii) any written
communication that contains either (x) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (y) “issuer information” that was
included (including through incorporation by reference) in the Preliminary
Offering Circular or any Free Writing Offering Document listed on Schedule IV
hereto, (iii) the Free Writing Offering Documents listed on Schedule IV hereto,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in writing, or (v) any written communication relating to or that
contains the terms of the Notes and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Circular, the Pricing Disclosure Package or the Offering Circular.
Each of the Initial Purchasers understands that the Company and the Guarantors
and, for purposes of the opinions to be delivered to the Initial Purchasers
pursuant to Sections 7(c) and 7(e) hereof, counsel to the Company, counsel to
the Guarantors and counsel to the Initial Purchasers, will rely upon the
accuracy and truth of the foregoing representations, warranties and agreements,
and the Initial Purchasers hereby consent to such reliance.
4.Delivery of the Notes and Payment Therefor.
(a)Delivery to the Initial Purchasers of and payment for the Notes shall be made
at the office of Latham & Watkins LLP, 885 Third Avenue, New York, New York
10022-4834, at 10:00 A.M., New York City time, on August 18, 2020 (the “Closing
Date”). The place of closing for the Notes and the Closing Date may be varied by
agreement between the Initial Purchasers and the Company.
(b)Certificates for the Notes shall be in such denominations ($2,000 or integral
multiples of $1,000 in excess thereof) and registered in book-entry form to Cede
& Co., as nominee of The Depository Trust Company (“DTC”), at least one full
business day before the Closing Date. The certificates representing the Notes
shall be made available for examination and packaging by the Initial Purchasers
in New York, New York not later than 10:00 A.M., local time, on the last
business day prior to the Closing Date.
5.Agreements of the Company and the Guarantors. The Company and each of the
Guarantors, jointly and severally, agree with each of the Initial Purchasers as
follows:
(a)The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, within one business day of the date of the Offering Circular,
such number of copies of the Offering Circular as may then be amended or
supplemented as they may reasonably request.
(b)The Company and the Guarantors will prepare the Offering Circular in a form
approved by the Initial Purchasers and will not make any amendment or supplement
to the Pricing Disclosure Package or to the Offering Circular of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised provided, that this clause shall not
apply to any filing by the Company of any Annual Report on Form 10-K, Quarterly
Report on Form 10-Q or Current Report on Form 8-K with respect to matters
unrelated to the Notes or the offering.
13





--------------------------------------------------------------------------------



(c)The Company and each of the Guarantors consents to the use of the Pricing
Disclosure Package and the Offering Circular in accordance with the securities
or Blue Sky laws of the jurisdictions in which the Notes are offered by the
Initial Purchasers and by all dealers to whom Notes may be sold, in connection
with the offering and sale of the Notes.
(d)If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or any of the Guarantors or
in the opinion of counsel for the Initial Purchasers, should be set forth in the
Pricing Disclosure Package or the Offering Circular so that the Pricing
Disclosure Package or the Offering Circular, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary to supplement or amend the Pricing Disclosure Package or the Offering
Circular in order to comply with any law, the Company and the Guarantors will
forthwith prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchasers and dealers a reasonable number
of copies thereof.
(e)None of the Company or any Guarantor will make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a Free Writing
Offering Document without the prior consent of the Representative, which consent
shall not be unreasonably withheld or delayed. If at any time following issuance
of a Free Writing Offering Document any event occurred or occurs as a result of
which such Free Writing Offering Document conflicts with the information in the
Preliminary Offering Circular, the Pricing Disclosure Package or the Offering
Circular or, when taken together with the information in the Preliminary
Offering Circular, the Pricing Disclosure Package or the Offering Circular,
includes an untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.
(f)Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Notes for offering and sale under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Notes; provided that in connection therewith
the Company or any of the Guarantors shall not be required to (i) qualify as
foreign corporations or other business entity, as applicable, in any
jurisdiction in which they would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction, or (iii)
subject themselves to taxation in any jurisdiction in which they would not
otherwise be subject.
(g)For a period commencing on the date hereof and ending on the 60th day after
the date of the Offering Circular, the Company and the Guarantors agree not to,
directly or indirectly, (i) offer for sale, sell, or otherwise dispose of (or
enter into any device that is designed to, or would be expected to, result in
the disposition (other than to the Company) by any person at any time in the
future of) any debt securities of the Company substantially similar to the Notes
or securities convertible into or exchangeable for such debt securities of the
Company, as applicable, or sell or grant options, rights or warrants with
respect to such debt securities of the Company or securities convertible into or
exchangeable for such debt securities of the Company (ii) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of such debt securities of
the Company, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of debt securities of the Company, as applicable,
or other securities, in cash or otherwise, (iii) file or cause to be filed a
registration statement, including any amendments, with respect to the
registration of debt securities of the Company substantially similar to the
Notes or securities convertible, exercisable or exchangeable into debt
securities of the Company or (iv) publicly announce an offering of any debt
securities of the Company substantially similar to the Notes or securities
convertible or exchangeable into such debt securities, in each case without the
prior written consent of the Representative, on behalf of the Initial
Purchasers.
14





--------------------------------------------------------------------------------



(h)The Company and the Guarantors will apply the net proceeds from the sale of
the Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Circular under the caption “Use of Proceeds.”
(i)The Company, the Guarantors and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably would be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.
(j)The Company and the Guarantors will use their commercially reasonable efforts
to permit the Notes to be eligible for clearance and settlement through DTC.
(k)Until the second anniversary of the Closing Date, the Company and the
Guarantors will not, and will not permit any of their respective affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Notes that
have been acquired by any of them, except for Notes purchased by the Company,
the Guarantors or any of their respective affiliates and resold in a transaction
registered under the Securities Act.
(l)The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes.
(m)In connection with any offer or sale of the Notes, the Company and the
Guarantors will not engage, and will cause their respective affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchasers
and any of their affiliates, as to whom the Company and the Guarantors make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) or any
public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with any offer or sale of the Notes and/or (ii) in any directed
selling effort with respect to the Notes within the meaning of Regulation S, and
to comply with the offering restrictions requirement of Regulation S.
(n)The Company and the Guarantors agree to comply with all terms and conditions
of the agreements set forth in the representation letters of the Company and the
Guarantors to DTC relating to the approval of the Notes by DTC for “book entry”
transfer.
(o)The Company and the Guarantors will do and perform all things required or
necessary to be done and performed under this Agreement by them prior to the
Closing Date, and to satisfy all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Notes.
6.Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors, jointly and severally, agree to pay all reasonable and documented
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Circular, the Pricing Disclosure Package and the Offering Circular (including,
without limitation, financial statements and exhibits) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Company’s and the Guarantors’ accountants and counsel, but not, however, legal
fees and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchasers’ counsel incurred in connection with any of the foregoing other than
fees of such counsel plus reasonable disbursements incurred in connection with
the preparation, printing and delivery of such Blue Sky memoranda); (c) the
issuance and delivery by the Company of the Notes and by the Guarantors of the
Guarantees, the sale of the Notes and the Guarantees to, and the resale thereof
by, the Initial Purchasers, and any taxes payable in connection therewith; (d)
the qualification of the Notes for offer and sale under the securities or Blue
Sky laws of the several states and any foreign jurisdictions as the Initial
Purchasers may
15





--------------------------------------------------------------------------------



designate (including, without limitation, the reasonable fees and disbursements
of the Initial Purchasers’ counsel relating to such qualification); (e) the
furnishing of such copies of the Preliminary Offering Circular, the Pricing
Disclosure Package and the Offering Circular, and all amendments and supplements
thereto, as may be reasonably requested for use in connection with the Exempt
Resales; (f) the preparation of certificates for the Notes (including, without
limitation, printing and engraving thereof); (g) the approval of the Notes by
DTC for “book-entry” transfer (including fees and expenses of counsel for the
Initial Purchasers); (h) the rating of the Notes; (i) the obligations of the
Trustee, any agent of the Trustee and the counsel for the Trustee in connection
with the Indenture, the Notes and the Guarantees; (j) the performance by the
Company and the Guarantors of their other obligations under this Agreement; and
(k) all reasonable and documented travel expenses (provided that the Company and
the Guarantors shall not be required to pay any of the expenses related to
chartered aircraft) of each Initial Purchaser and the Company’s officers and
employees and any other expenses of each Initial Purchaser and the Company in
connection with attending or hosting meetings with prospective purchasers of the
Notes, and expenses associated with any electronic road show.
7.Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
and Guarantors contained herein, to the performance by the Company and the
Guarantors of their respective obligations hereunder, and to each of the
following additional terms and conditions:
(a)The Initial Purchasers shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Pricing Disclosure Package, any Free
Writing Offering Document or the Offering Circular, or any amendment or
supplement thereto, contains an untrue statement of a fact which, in the opinion
of Latham & Watkins LLP, counsel for the Initial Purchasers, is material or
omits to state a fact which, in the opinion of such counsel, is material and is
necessary to make the statements therein, in the light of the circumstances then
prevailing, not misleading.
(b)All corporate or limited liability company, as the case may be, proceedings
and other legal matters incident to the authorization, form and validity of this
Agreement, the Notes, the Guarantees, the Indenture, the Pricing Disclosure
Package and the Offering Circular, and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Initial Purchasers, and
the Company and the Guarantors shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
(c)Kane Kessler, P.C. shall have furnished to the Initial Purchasers its written
opinion, as counsel to the Company and the Guarantors, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A
hereto.
(d)The Initial Purchasers will have received the written opinion of (a) Carmody
Torrance Sandak & Hennessey LLP, local counsel for the Guarantor organized in
Connecticut, (b) Shuttleworth & Ingersoll P.L.C., local counsel for the
Guarantor organized in Iowa, (c) K&L Gates, local counsel for the Guarantor
organized in Massachusetts, (d) Egan Nelson LLP , local counsel for the
Guarantors organized in Texas and (e) Woods Fuller Shultz & Smith P.C., local
counsel for the Guarantor organized in South Dakota, each addressed to the
Initial Purchasers and dated the Closing Date, each in form and substance
reasonably satisfactory to the Initial Purchasers.
(e)The Initial Purchasers shall have received from Latham & Watkins LLP, counsel
for the Initial Purchasers on the Closing Date such opinion or opinions and
negative assurance letter, dated the Closing Date, with respect to the issuance
and sale of the Notes, the Pricing Disclosure Package, the Offering Circular and
other related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.
(f)(A) At the time of execution of this Agreement, the Initial Purchasers shall
have received from PwC a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent public accountants with respect
to the Company
16





--------------------------------------------------------------------------------



and its subsidiaries within the meaning of the Securities Act and the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to such
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.
(g)With respect to the letter of PwC referred to in the preceding paragraph (f)
and delivered to the Initial Purchasers concurrently with the execution of this
Agreement (the “initial letter”), the Company shall have furnished to the
Initial Purchasers a “bring-down letter” of such accountants, addressed to the
Initial Purchasers and dated the Closing Date (i) confirming that they are or
were either independent public accountants or independent auditors with respect
to the Company and its subsidiaries within the meaning of the Securities Act and
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Circular, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.
(h)(i) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, neither the Company, the Guarantors nor any of their respective
subsidiaries shall have sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Circular, any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, or (ii) since such date, there shall not have been any change in the
capital stock or long-term debt of the Company, any Guarantor or any of their
respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company, the Guarantors and their respective subsidiaries,
taken as a whole, the effect of which, in any such case described in clause (i)
or (ii), is, individually or in the aggregate, in the judgment of the
Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering, sale or the delivery of the Notes
being delivered on the Closing Date on the terms and in the manner contemplated
in the Pricing Disclosure Package and the Offering Circular.
(i)The Company and each Guarantor shall have furnished or caused to be furnished
to the Initial Purchasers dated as of the Closing Date a certificate of the
Chief Executive Officer, Chief Financial Officer, President, Secretary,
Treasurer, Senior Vice President, Vice President, General Partner, Authorized
Member or other officer reasonably satisfactory to the Initial Purchasers, of
the Company and each Guarantor, respectively, as to such matters as the
Representative may reasonably request, including, without limitation, a
statement:
(i)That the representations, warranties and agreements of the Company and the
Guarantors in Section 2 of this Agreement are true and correct on and as of the
Closing Date, and the Company and each Guarantor shall have complied with all
its agreements contained herein and satisfied all the conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date;
(ii)That they have examined the Pricing Disclosure Package and the Offering
Circular, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Circular, as of its date and as of the Closing
Date, did not and do not contain any untrue statement of a material fact and did
not and do not omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and (B) since the date of the Pricing
17





--------------------------------------------------------------------------------



Disclosure Package and the Offering Circular, no event has occurred which should
have been set forth in a supplement or amendment to the Pricing Disclosure
Package and the Offering Circular; and
(iii)To the effect of Section 7(h) (provided that no representation with respect
to the judgment of the Representative need be made) and Section 7(j).
(j)Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization,” as
that term is used by the Commission in Section 15E under the Exchange Act, or
(ii) such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s debt securities.
(k)The Notes shall be eligible for clearance and settlement through DTC.
(l)The Company, the Guarantors and the Trustee shall have executed and delivered
the Indenture, and the Initial Purchasers shall have received an electronic copy
thereof, duly executed by the Company, the Guarantors and the Trustee.
(m)Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) (A) trading in securities generally on any securities exchange that has
registered with the Commission under Section 6 of the Exchange Act (including
the New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market or the Nasdaq Capital Market), or (B) trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), or any other calamity
or crisis either within or outside the United States, in each case, as to make
it, in the judgment of the Representative, impracticable or inadvisable to
proceed with the offering, sale or delivery of the Notes being delivered on the
Closing Date on the terms and in the manner contemplated in the Offering
Circular or that, in the good faith judgment of the Representative, would
materially and adversely affect the markets for the Notes.
(n)On the date hereof and on the Closing Date, the Company shall have furnished
to the Initial Purchasers a certificate satisfactory to the Representative,
dated as of such date, of the Chief Financial Officer of the Company certifying
as to certain financial information of the Company, the Guarantors and their
respective subsidiaries in the form set forth in Exhibit B hereto contained in
the Pricing Disclosure Package and the Offering Circular, as applicable.
(o)The Company shall have furnished evidence reasonably satisfactory to the
Representative substantially concurrently with the issuance of the Notes under
this Agreement that a conditional notice of redemption, subject to the terms and
conditions set forth therein, for $800 million in aggregate principal amount of
outstanding 2025 Notes has been mailed to holders of 2025 Notes in accordance
with the terms of the 2025 Notes Indenture.
(p)On or prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.
18





--------------------------------------------------------------------------------



All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
8.Indemnification and Contribution.
(a)The Company and each of the Guarantors, hereby agree, jointly and severally,
to indemnify and hold harmless each Initial Purchaser, its affiliates,
directors, officers and employees and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of Notes), to which that Initial Purchaser, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Free Writing Offering
Document, the Preliminary Offering Circular, the Pricing Disclosure Package or
the Offering Circular or in any amendment or supplement thereto, (B) in any Blue
Sky application or other document prepared or executed by the Company or any
Guarantor (or based upon any written information furnished by the Company or any
Guarantor) specifically for the purpose of qualifying any or all of the Notes
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or any Guarantor in connection with the
marketing of the offering of the Notes, including any road show or investor
presentations made to investors by the Company (whether in person or
electronically) (“Marketing Materials”), or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, the Preliminary
Offering Circular, the Pricing Disclosure Package or the Offering Circular, or
in any amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and shall reimburse each Initial Purchaser and each such affiliate,
director, officer, employee or controlling person promptly upon demand for any
legal or other expenses reasonably incurred by that Initial Purchaser,
affiliate, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Disclosure Package or Offering Circular, or in any such amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials, in
reliance upon and in conformity with written information concerning such Initial
Purchaser furnished to the Company through the Representative by or on behalf of
any Initial Purchaser specifically for inclusion therein, which information
consists solely of the information specified in Section 8(e). The foregoing
indemnity agreement is in addition to any liability that the Company or the
Guarantors may otherwise have to any Initial Purchaser or to any affiliate,
director, officer, employee or controlling person of that Initial Purchaser.
(b)Each Initial Purchaser, severally and not jointly, hereby agrees to indemnify
and hold harmless the Company and each of the Guarantors, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof, to which the Company, any Guarantor or any such director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, Preliminary
Offering Circular, the Pricing Disclosure Package or the Offering Circular or in
any amendment or supplement thereto, (B) in any Blue Sky Application, or (C) in
any Marketing Materials, or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, Preliminary Offering Circular, the Pricing
Disclosure Package or the Offering Circular, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission
19





--------------------------------------------------------------------------------



or alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser furnished to the Company through
the Representative by or on behalf of that Initial Purchaser specifically for
inclusion therein, which information is limited to the information set forth in
Section 8(e). The foregoing indemnity agreement is in addition to any liability
that any Initial Purchaser may otherwise have to the Company, any Guarantor or
any such director, officer, employee or controlling person.
(c)Promptly after receipt by an indemnified party under this Section 8 of notice
of any claim or the commencement of any action, the indemnified party shall, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 8, notify the indemnifying party in writing of the claim or the
commencement of that action; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under paragraphs (a) or (b) above except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under paragraphs (a) or (b) above. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against the Company or any Guarantor under this Section 8, if (i) the Company,
the Guarantors and the Initial Purchasers shall have so mutually agreed; (ii)
the Company and the Guarantors have failed within a reasonable time to retain
counsel reasonably satisfactory to the Initial Purchasers; (iii) the Initial
Purchasers and their respective directors, officers, employees and controlling
persons shall have reasonably concluded, based on the advice of counsel, that
there may be legal defenses available to them that are different from or in
addition to those available to the Company and the Guarantors; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Initial Purchasers or their respective directors, officers, employees or
controlling persons, on the one hand, and the Company and the Guarantors, on the
other hand, and representation of both sets of parties by the same counsel would
present a conflict due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by the Company and the Guarantors and the Company and the Guarantors shall
no longer have the right to assume the defense of any such claim or action. No
indemnifying party shall (x) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party,
or (y) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.
(d)If the indemnification provided for in this Section 8 shall for any reason be
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
from the offering of the Notes, or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i)
20





--------------------------------------------------------------------------------



above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other, with respect to the statements
or omissions that resulted in such loss, claim, damage or liability, or action
in respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other, with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Notes purchased under this Agreement (before deducting expenses) received
by the Company and the Guarantors, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Notes
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement as set forth on the
cover page of the Offering Circular. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, the Guarantors or the Initial Purchasers, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. For purposes of the preceding
two sentences, the net proceeds deemed to be received by the Company shall be
deemed to be also for the benefit of the Guarantors, and information supplied by
the Company shall also be deemed to have been supplied by the Guarantors. The
Company, the Guarantors, and the Initial Purchasers agree that it would not be
just and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
Section 8(d) shall be deemed to include, for purposes of this Section 8(d), any
documented legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Notes initially purchased
by it exceeds the amount of any damages that such Initial Purchaser has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
purchase obligations and not joint.
(e)The Initial Purchasers severally confirm and the Company and the Guarantors
acknowledge and agree that the statements with respect to (i) the table setting
forth the principal amount of the Notes to be purchased by each of the Initial
Purchasers in the “Plan of Distribution” section of the Offering Circular, (ii)
the offering of the Notes by the Initial Purchasers set forth in the second
sentence of paragraph 7 (being the fourth paragraph immediately preceding the
paragraph entitled “—Other Relationships”) of the “Plan of Distribution” section
of the Offering Circular and (iii) the information relating to stabilization
transactions set forth in paragraphs 9 and 10 (being the two paragraphs
immediately preceding the paragraph entitled “—Other Relationships”) of the
“Plan of Distribution” section of the Offering Circular are correct and
constitute the only information concerning such Initial Purchasers furnished in
writing to the Company or any Guarantor by or on behalf of the Initial
Purchasers specifically for inclusion in the Preliminary Offering Circular, the
Pricing Disclosure Package and the Offering Circular or in any amendment or
supplement thereto or in any Blue Sky Application or in any Marketing Materials.
9.Defaulting Initial Purchasers.
(a)If, on the Closing Date, any Initial Purchaser defaults in its obligations to
purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase such Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Notes, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
21





--------------------------------------------------------------------------------



purchase of such Notes, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date for up to five full business days in order
to effect any changes that in the opinion of counsel for the Company or counsel
for the Initial Purchasers may be necessary in the Pricing Disclosure Package,
the Offering Circular or in any other document or arrangement, and the Company
agrees to promptly prepare any amendment or supplement to the Pricing Disclosure
Package or the Offering Circular that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context requires otherwise, any party not listed in
Schedule I hereto that, pursuant to this Section 9, purchases Notes that a
defaulting Initial Purchaser agreed but failed to purchase.
(b)If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser's pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that they agreed to purchase on
the Closing Date pursuant to the terms of Section 3.
(c)If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company or the Guarantors, except
that the Company and each of the Guarantors will continue to be liable for the
payment of expenses as set forth in Sections 6 and 11 and except that the
provisions of Section 8 shall not terminate and shall remain in effect.
(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
10.Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(h), 7(j) or 7(m) shall have occurred
or if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.
11.Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchasers, or (b)
the Initial Purchasers decline to purchase the Notes for any reason permitted
under this Agreement, the Company and the Guarantors shall reimburse the Initial
Purchasers for all reasonable and documented out-of-pocket expenses (including
fees and disbursements of counsel for the Initial Purchasers) incurred by the
Initial Purchasers in connection with this Agreement and the proposed purchase
of the Notes, and upon demand the Company and the Guarantors shall pay the full
amount thereof to the Initial Purchasers. If this Agreement is terminated
pursuant to Section 9 by reason of the default of one or more Initial
Purchasers, the Company and the Guarantors shall not be obligated to reimburse
any defaulting Initial Purchaser on account of those expenses.
12.Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:
(a)if to any Initial Purchasers, shall be delivered or sent by hand delivery,
mail, overnight courier, e-mail or facsimile transmission to Credit Suisse
Securities (USA) LLC, Eleven Madison Avenue, New York, New York 10010,
Attention: IBCM-Legal; (with a copy to Latham & Watkins LLP, 885 Third Avenue,
New York, New York 10022, Attention: Peter M. Labonski (e-mail: [Redacted]);
22





--------------------------------------------------------------------------------



(b)if to the Company or any Guarantor, shall be delivered or sent by mail,
telex, overnight courier, e-mail or facsimile transmission to Element Solutions
Inc, 500 East Broward Boulevard, Suite 1860, Fort Lauderdale, FL 33394,
Attention: John E. Capps (Fax: [Redacted]) (e-mail: [Redacted]) (with a copy to
Kane Kessler, P.C., 66 Third Avenue, 23rd Floor, New York, New York 10017,
Attention: Robert L. Lawrence (e-mail: [Redacted]); Mitchell D. Hollander
(e-mail: [Redacted]);
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company and the Guarantors shall be entitled to act
and rely upon any request, consent, notice or agreement given or made on behalf
of the Initial Purchasers by the Representative.
13.Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, the
Guarantors, any indemnified party (pursuant to Section 8) and their respective
successors. This Agreement and the terms and provisions hereof are for the sole
benefit of only those persons, except that the representations, warranties,
indemnities and agreements of the Company and the Guarantors contained in this
Agreement shall also be deemed to be for the benefit of affiliates, directors,
officers and employees of the Initial Purchasers and each person or persons, if
any, controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act. Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.
14.Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.
15.Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary.” For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.
16.Governing Law & Venue. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The Company, each of the
Guarantors and each of the Initial Purchasers agree that any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in The
City of New York and County of New York, and waives any objection that such
party may now or hereafter have to the laying of venue of any such proceeding,
and irrevocably submits to the exclusive jurisdiction of such courts in any
suit, action or proceeding.
17.Waiver of Jury Trial. The Company, the Guarantors and each of the Initial
Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
18.No Fiduciary Duty. The Company and the Guarantors acknowledge and agree that
in connection with this offering, or any other services the Initial Purchasers
may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company, any
Guarantor and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (b) the Initial Purchasers are not acting as advisors, expert
or otherwise, to the Company or the Guarantors, including, without limitation,
with respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company and the Guarantors shall be limited to those
duties and obligations specifically stated herein; (d) the Initial Purchasers
and their respective affiliates may have interests that differ from those of the
Company and the Guarantors; and (e) the Company and the Guarantors have
consulted their own legal
23





--------------------------------------------------------------------------------



and financial advisors to the extent they deemed appropriate. The Company and
the Guarantors hereby waive any claims that the Company and the Guarantors may
have against the Initial Purchasers with respect to any breach of fiduciary duty
in connection with the Notes.
19.Recognition of the U.S. Special Resolution Regimes.
(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.


(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.


As used in this Section 19:


“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).


“Covered Entity” means any of the following:


(i) a “covered entity” as the term is defined in, and interpreted in accordance
with, 12 C.F.R§ 252.82(b);


(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii) a “covered FSI” as that term is defined in, and interpreted in accordanc
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R §§ 252.81, 47.2 or 382.1, as
applicable.


“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.


20.Counterparts. This Agreement may be executed in one or more counterparts and,
if executed in more than one counterpart, the executed counterparts shall each
be deemed to be an original but all such counterparts shall together constitute
one and the same instrument.
21.Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.
[Signature Page to Follow]


24






--------------------------------------------------------------------------------



If the foregoing correctly sets forth the agreement by and among the Company,
the Guarantors and the Initial Purchasers, please indicate your acceptance in
the space provided for that purpose below.
Very truly yours,
ELEMENT SOLUTIONS INC


By: /s/ John E. Capps 
Name: John E. Capps
Title: Executive Vice President, General Counsel & Secretary


MACDERMID, INCORPORATED




By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary




MACDERMID AMERICAS ACQUISITIONS INC.




By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



ALENT USA HOLDING, INC.
ALENT INVESTMENTS, INC.
AR MEXICAN HOLDINGS, INC.
BAYPORT CHEMICAL SERVICE, INC.
COMPUGRAPHICS U.S.A. INC.
MACDERMID ANION, INC.
MACDERMID ACUMEN, INC.
MACDERMID BRAZIL, INC.
MACDERMID ENTHONE INC.
MACDERMID GRAPHICS SOLUTIONS, LLC
MACDERMID HOUSTON, INC.
MACDERMID INTERNATIONAL INVESTMENTS,
LLC
MACDERMID OVERSEAS ASIA LIMITED
MACDERMID PRINTING SOLUTIONS ACUMEN,
INC.
MACDERMID TEXAS, INC.
MD GRAPHICS SOLUTIONS INC.
MRD ACQUISITION CORP.
NAPP PRINTING PLATE DISTRIBUTION, INC.
NAPP SYSTEMS INC.
OMI INTERNATIONAL CORPORATION
SPECIALTY POLYMERS, INC.
W. CANNING INC.
W. CANNING USA, LLC
By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary




[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------



MACDERMID INTERNATIONAL PARTNERS
By: MacDermid, Incorporated, its partner
By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary


By: MacDermid Overseas Asia Limited, its partner
By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary 


[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------



W. CANNING LTD.
By: MacDermid Houston, Inc., its General Partner
By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary


By: MacDermid Texas, Inc., its Limited Partner
By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary
        
        
ROCKVILLE VENTURE, LLC
By: MacDermid, Incorporated, its sole member
By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary




VERNON-ROCKVILLE VENTURE, LLC
By: Rockville Venture, LLC, its sole member
By: MacDermid, Incorporated, its sole member
By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary


[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



ALPHA ASSEMBLY SOLUTIONS INC.




By: /s/ John E. Capps 
Name: John E. Capps
Title: Secretary 


[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------



Accepted:


CREDIT SUISSE SECURITIES (USA) LLC


Acting on behalf of itself and as the
Representative of the several Initial Purchasers


By: /s/ Jonathan Singer 
Name: Jonathan Singer
Title: Managing Partner
[Signature Page to Purchase Agreement]



